DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phelps et al. (US 5,382,259, which is cited in the IDS filed on February 22, 2011).

Referring to claim 13, Phelps discloses a vaso-occlusive device, comprising: 
an elongate central member (helical member as shown in Fig. 8, which is reproduced and annotated below); and 
an expandable braid 160 formed out of a plurality of elongate braid filaments, the expandable braid having a tubular body section and a proximal transition section (see annotated figure below) that extends proximally from the tubular body section to the elongate central member, the proximal transition section having a proximal end portion attached to the elongate central member (see annotated figure below), 
the tubular body section of the braid having an open distal end portion having a stiffness that is less than a stiffness of a proximal portion of the tubular body section (Attention is directed to the annotated figure below. The open area of each diamond cell of the proximal transition portion is smaller than the open area of each diamond cell of the distal portion because the diameter of the transition portion is smaller than the diameter of the distal portion. In other words, in the proximal transition portion the number of braid filaments per unit of surface area is more than the number of braid filaments per unit of surface area in the distal portion, therefore, the column strength or column stiffness of the proximal transition portion is more than the distal portion.) 

    PNG
    media_image1.png
    302
    534
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (US 20140330299, which is cited in the IDS filed on February 22, 2011).

Referring to claim 1, Rosenbluth discloses a vaso-occlusive device (Fig. 4C), comprising: 
an elongate central member (Fig. 4C shows an elongate central member 416 extends from cap 430 to cap 428, para [0022]); and 
an expandable braid 440 having a main body section and a proximal transition section (442 or 444 as shown in Fig. 4C) that extends proximally from the main body section to the elongate central member, the proximal transition section having a proximal end portion attached to the elongate central member. 

Referring again to claim 1, in paragraph [0037] Rosenbluth discloses “In some embodiments, braid filaments of varying diameters may be combined in all or portions of the braided member 112, 212, 312, 412, 512, 612 to impart different characteristics, e.g. stiffness, elasticity, structure, radial force, pore size, embolic filtering ability, and/or other features.” (emphasis added). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the filling of the application, to have included filaments of larger diameter to the distal and proximal portion of the device to increase the stiffness of the proximal and distal portions to facilitate the pushing of the occlusive device through the delivery catheter and to facilitate the expansion of the expandable covering 440 when the device is released from the delivery catheter to treat larger sites, organs or defect (para [0040]).

Referring to claim 2, the modified device of Rosenbluth discloses the vaso-occlusive device of claim 1, wherein the main body section of the braid is formed out of a first number of elongate braid filaments, and wherein the proximal transition section of the braid is formed out of a second number of elongate braid filaments that is greater than the first number (para [0040]: “The ratio of the number of large filaments to the number of small filaments may be between about 4 and 16 and may also be between about 6 and 10.”)
 
Referring to claim 5, the modified device of Rosenbluth discloses the vaso-occlusive device of claim 1, wherein the main body section of the braid is formed out of a first plurality of elongate braid filaments, each having a first diameter, and wherein the proximal transition section of the braid is formed out of a second plurality of elongate braid filaments, each having a second diameter that is greater than the first diameter (see paragraph 7 above).

Referring to claim 10, the modified device of Rosenbluth discloses the vaso-occlusive device of claim 1, further comprising a rigid, elastic or semi elastic adhesive on at least a portion of the proximal transition section of the braid (in paragraph [0023] Rosenbluth discloses using crimping, welding, soldering, adhesive bonding or other means known in the art to attach a stretch resistant thread to the distal and proximal end of the device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided a rigid, elastic or semi elastic adhesive to attach distal and proximal ends of the elongate central member 416 and the distal and proximal ends of the expandable braid 440 to the caps 430, 428).

Referring to claim 11, the modified device of Rosenbluth discloses the vaso-occlusive device of claim 1, wherein the proximal transition section of the braid is tapered in a proximal direction (Fig. 4C).

Referring to claim 12, the modified device of Rosenbluth discloses the vaso-occlusive device of claim 1, wherein the main body section of the braid has a tubular shape (Fig. 4C).

Claim(s) 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (US 20140330299) in view of Hyodoh (US 8,414,625) and Pulnev et al. (US 6,007,574) as evidentiary reference.

Referring to claims 3-4 and 6-7, examiner notes that Rosenbluth teaches that braid filaments of varying diameters may be combined in portions of the braided member (see paragraph 7 above), therefore, it would have been obvious to couple or attach a free end of one braid filament, small diameter, to a free end of another braid filament with a different or larger diameter by threading, bonding or suturing or tying since it has been held that these method of attaching one braid filament to another braid filament is old and well known in the art. Extrinsic evidence, Hyodoh and Pulnev disclose two end of braid filaments are attached by welding (Hyodoh: claim 1) and tying or threading (Pulnev: Fig. 2 and col. 2, ln 38-43).
 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al. in view of Rosenbluth et al. (US 20140330299).
 
Referring to claim 19, Phelps discloses the vaso-occlusive device of claim 13 and the braid filament is made from polyester material (col. 2, ln 54-58: “the fibrous woven or braided tubular member (130) may be made from a biocompatible materials such as Dacron (polyester), polyglycolic acid, polylactic acid, fluoropolymers (polytetrafluoroethylene), nylon (polyamide), or silk.”) Phelps fails to disclose the open distal end portion of the tubular body section is heat set to have a relaxed configuration that flares radially outwards or inwards. However, in the same field of endeavor, which is a vaso-occlusive device, Rosenbluth discloses the expandable braid, which is surrounding the elongate central member, is made from polyesters or shape memory material such as nitinol (para [0032]: “Metal materials can include, but are not limited to, nickel-titanium alloys (e.g. Nitinol), platinum, cobalt-chrome alloys, 35N LT.RTM., Elgiloy.RTM., stainless steel, tungsten or titanium.”) Rosenbluth further discloses that using heat-set process to impart memory shape to the nitinol braid (para [0033] and [0036]). 

Referring again to claim 19, therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have used nitinol filaments and heat-set process to form the expandable braid and to provide the advantage of hemo-compatibility as suggested by Rosenbluth (para [0032]: “Metal materials can include, but are not limited to, nickel-titanium alloys (e.g. Nitinol), platinum, cobalt-chrome alloys, 35N LT.RTM., Elgiloy.RTM., stainless steel, tungsten or titanium. In certain embodiments, metal filaments may be highly polished or surface treated to further improve their hemo-compatibility.”)

Allowable Subject Matter
Claims 8-9, 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771